Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 1 of 18 PageID #: 218



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                         Plaintiff,
                                                            COMPLAINT
         - v.-
                                                            Civil Action No.
 ABH NATURE’S PRODUCTS, INC., ABH                           2:19-CV-06589
 PHARMA, INC., STOCKNUTRA.COM,
 INC., and MOHAMMED “Md.” JAHIRUL                           (DeArcy Hall, J.)
 ISLAM,                                                     (Mann, M.J.)

                         Defendants.



        Plaintiff, the United States of America, by and through its undersigned counsel, and on

 behalf of the United States Food and Drug Administration (“FDA”), hereby alleges as follows:

                                        INTRODUCTION

        1.       This is a statutory injunction proceeding brought under the Federal Food, Drug, and

 Cosmetic Act (the “Act”), 21 U.S.C. § 332(a), and the inherent equitable authority of this Court,

 to preliminarily and permanently enjoin ABH Nature’s Products, Inc., ABH Pharma, Inc., and

 StockNutra.com, Inc. (together, the “Corporate Defendants”), and Mohammed “Md.” Jahirul

 Islam (together with the Corporate Defendants, “Defendants”), from:

                 A.     violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

 or causing to be introduced or delivered for introduction, into interstate commerce articles of food

 (dietary supplements, within the meaning of 21 U.S.C. § 321(ff)), that are adulterated under 21

 U.S.C. § 342(g)(1);

                 B.     violating 21 U.S.C. § 331(k) by causing articles of food (dietary

 supplements, within the meaning of 21 U.S.C. § 321(ff)), to become adulterated under 21 U.S.C.

                                                  1
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 2 of 18 PageID #: 219



 § 342(g)(1), while such articles are held for sale after shipment of one or more of their components

 in interstate commerce;

                C.      violating 21 U.S.C. § 331(d) by introducing or delivering for introduction,

 or causing to be introduced or delivered for introduction, into interstate commerce new drugs,

 within the meaning of 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C. § 355(a)

 nor exempt from approval pursuant to 21 U.S.C. § 355(i); and

                D.      violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

 or causing to be introduced or delivered for introduction, into interstate commerce drugs that are

 misbranded under 21 U.S.C. § 352(f)(1).

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter and all parties to this action

 under 21 U.S.C. § 332(a) and 28 U.S.C. §§ 1331, 1337, and 1345.

        3.      Venue in this district is proper under 28 U.S.C. § 1391(b) and (c).

                                             PARTIES

        4.      Plaintiff is the United States of America. Through FDA, the United States protects

 the public health by, inter alia, ensuring the safety of the U.S. food supply, including assessing

 dietary supplements for compliance with current good manufacturing practice requirements and

 proper labeling, and ensuring the safety and efficacy of drugs.

        5.      Defendant ABH Nature’s Products, Inc. (“ABH Nature’s Products”) is a New York

 corporation with its principal place of business at 131 Heartland Boulevard, Edgewood, New York

 (the “Edgewood Facility”), located in this District.        ABH Nature’s Products, a contract

 manufacturer, receives components in interstate commerce and manufactures and distributes or

 causes the distribution in interstate commerce of numerous dietary supplements and drugs. The



                                                  2
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 3 of 18 PageID #: 220



 dietary supplements and/or drugs manufactured, prepared, packed, repacked, labeled, held, and/or

 distributed by ABH Nature’s Products and its affiliates are sold under various brand names,

 including, among others, Adapt, BioFinest, Crystal Star, Fitime, Formula 168, Heart Your Heart,

 Keto, Precision Naturals, and Prometheus Wellness.

        6.      Defendant ABH Pharma, Inc. (“ABH Pharma”) is a New York corporation with its

 principal place of business at the Edgewood Facility. ABH Pharma acts as the marketing and sales

 arm for ABH Nature’s Products. It takes sales calls, distributes products manufactured by ABH

 Nature’s Products in interstate commerce, and performs billing services. ABH Pharma also

 operates the website www.abhpharma.com, through which it promotes ABH Nature’s Products’

 contract manufacturing services and products. ABH Pharma shares employees with ABH Nature’s

 Products.

        7.      Defendant StockNutra.com, Inc. (“StockNutra”) is a Delaware corporation that is

 registered to do business in New York. StockNutra’s principal place of business is the Edgewood

 Facility. StockNutra’s website, www.stocknutra.com, identified StockNutra as a subsidiary of

 ABH Pharma. ABH Pharma has used the StockNutra name for marketing purposes. StockNutra

 promotes, offers to sell, and takes customer orders for stock supplements (e.g., vitamins, protein

 powder, collagen, turmeric, various oils, and joint formulas) manufactured or packaged by ABH

 Nature’s Products.   StockNutra causes the distribution of dietary supplements in interstate

 commerce. It takes orders for dietary supplements through its website (www.stocknutra.com),

 which ABH Pharma fulfills and distributes in interstate commerce. StockNutra shares employees

 with ABH Nature’s Products and ABH Pharma.

        8.      Defendant Mohammed “Md.” Jahirul Islam (“Islam”) resides in Flushing, New

 York. At all relevant times, Islam has been the owner and President of ABH Nature’s Products,



                                                 3
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 4 of 18 PageID #: 221



 and an owner and Chief Executive Officer of ABH Pharma. Islam oversees ABH Nature’s

 Products and ABH Pharma’s operations. Islam’s principal place of business is at the Edgewood

 Facility.

         9.       Defendants have been and are now engaged in the business of manufacturing,

 packaging, holding, and/or distributing or causing the distribution of (i) dietary supplements within

 the meaning of 21 U.S.C. § 321(ff), and (ii) drugs within the meaning of 21 U.S.C. § 321(g)(1).

         10.      Defendants’ dietary supplements are manufactured from components received from

 outside the state of New York including, but not limited to, California and New Jersey. Defendants

 distribute and/or cause the distribution of their dietary supplements and drugs into interstate

 commerce outside the state of New York including, but not limited to, to Missouri and Florida.

                          DEFENDANTS’ VIOLATIONS OF THE ACT

              Defendants Prepare, Pack, And/Or Hold Adulterated Dietary Supplements

         11.      The Act and FDA’s implementing regulations require persons and entities that

 manufacture, package, label, and/or hold dietary supplements to operate in compliance with

 current good manufacturing practices (“cGMP”) for dietary supplements. 21 U.S.C. § 342(g)(1);

 21 C.F.R. Part 111.      FDA’s dietary supplement cGMP regulations set forth processes and

 procedures that must be followed to ensure, among other things, that dietary supplements meet

 requirements for identity, purity, strength, and composition.       21 C.F.R. Part 111.      Dietary

 supplements not prepared, packed, or held in conformance with the cGMP regulations are deemed

 to be adulterated under the Act. 21 U.S.C. § 342(g)(1).

         12.      FDA most recently inspected Defendants’ facility, the Edgewood Facility, between

 October 26 and November 16, 2018 (“November 2018 inspection”).                The November 2018

 inspection established that the dietary supplements Defendants manufacture, prepare, pack,



                                                  4
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 5 of 18 PageID #: 222



 repack, label, hold, and/or distribute are adulterated within the meaning of 21 U.S.C. § 342(g)(1),

 because they are prepared, packed, and/or held in a manner that violates the dietary supplement

 cGMP regulations.

        13.     During the November 2018 inspection, an FDA investigator observed significant

 deviations from the dietary supplement cGMP regulations, including but not limited to, the

 following:

                A. Failure to conduct at least one appropriate test to verify the identity of a dietary

 ingredient, as required by 21 C.F.R. § 111.75(a)(1)(i);

                B.   Failure to verify that finished batches of dietary supplements meet product

 specifications for identity, purity, strength, and composition, as required by 21 C.F.R. § 111.75(c);

                C.   Failure to implement a system of production and process controls that covers

 all stages of manufacturing, packaging, labeling, and holding of dietary supplements to ensure the

 quality of the dietary supplement (21 C.F.R. § 111.55);

                D. Failure to include required information in batch production records, as

 required by 21 C.F.R. § 111.260; and

                E.   Failure to properly review and investigate a consumer complaint, as required

 by 21 C.F.R. § 111.560(c).

        14.     Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for

 introduction, or causing the introduction or delivery for introduction, into interstate commerce of

 articles of food (dietary supplements) that are adulterated within the meaning of 21 U.S.C.

 § 342(g)(1).




                                                  5
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 6 of 18 PageID #: 223



         15.     Defendants violate 21 U.S.C. § 331(k) by causing articles of food (dietary

 supplements) to become adulterated within the meaning of 21 U.S.C. § 342(g)(1), while such

 articles are held for sale after shipment of one or more of their components in interstate commerce.

                           Defendants Distribute Unapproved New Drugs

         16.     Defendants also violate the Act by introducing or delivering for introduction into

 interstate commerce “new drugs” that are not FDA approved.

         17.     The Act defines “drug” as including any products that are “intended for use in the

 diagnosis, cure, mitigation, treatment, or prevention of disease . . . .” 21 U.S.C. § 321(g)(1)(B).

         18.     Under the Act, a “drug” is a “new drug” if, inter alia, “the composition . . . is such

 that such drug is not generally recognized, among experts qualified by scientific training and

 experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the

 conditions prescribed, recommended, or suggested in the labeling thereof.” 21 U.S.C. § 321(p)(1).

         19.     Under the Act, no person shall introduce or deliver for introduction into interstate

 commerce any “new drug,” unless FDA has approved a new drug application (“NDA”) or an

 abbreviated NDA for that drug, or the drug is exempt from approval under an investigational NDA.

 See 21 U.S.C. § 355(a), (b), (i), and (j).

         20.     Defendants distribute or deliver for distribution various products that meet the

 definition of “drug” under the Act, based on Defendants’ claims regarding those products.

 Specifically, FDA has reviewed the product labeling, within the meaning of 21 U.S.C. § 321(m),

 for several of Defendants’ products, including labeling that appeared on Defendants’ website,

 www.stocknutra.com. For many of Defendants’ products, the labeling included claims that the

 product is for use in the cure, mitigation, treatment, or prevention of disease. The following are

 several examples of such claims, among others made by Defendants:



                                                   6
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 7 of 18 PageID #: 224



          A. CoQ 10 100mg (white); CoQ10 with organic olive oil 100 mg: “Free radicals

             contribute to . . . the development of health problems, such as heart disease and

             cancer . . . CoQ10 may help with heart-related conditions by . . . prevent[ing] the

             formation of blood clots”;

          B. Odorless Garlic and Parsley Softgel / Odorless Garlic Extract 500MG: “The active

             ingredient in garlic, allicin, has antimicrobial properties that protect against

             bacteria, fungi, and viruses . . . . Consumers can enjoy the benefits of garlic without

             bad breath with Odorless Garlic Extract 500MG”;

          C. Vitamin D products: “Our Private Label Vitamin D Supplements Marketed for IBS

             [irritable bowel syndrome] relief”; “Vitamin D . . . does help with depression and

             anxiety.”; “Vitamin D supplementation reduces depression symptoms”; “Vitamin

             D3 with Organic Coconut Oil . . . contains monosaturated fatty acids . . . which is

             a type of healthy dietary fat that may help lower the risk of heart disease by

             improving associated risk factors”; “Vitamin D3 . . . is involved in . . . reducing

             inflammation”;

          D. Stock K2+D3+Bioperine: “If you have heart disease and are wondering if vitamin

             K2 will help reduce heart disease the answer is quite possibly”;

          E. Krill Oil: “Consumers have relied on the omega-3 fatty acids in krill oil to support

             good health in ways that reduce the risk of heart disease, high triglycerides, high

             cholesterol, high blood pressure, stroke, osteoarthritis, depression”; “the fatty

             acids in Krill Oil 500 MG decrease swelling and lower cholesterol. These fats may

             also reduce the stickiness of blood platelets, which makes the platelets less likely to

             form dangerous blood clots”;



                                               7
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 8 of 18 PageID #: 225



              F. Whey Protein (chocolate and vanilla flavors): “Whey protein in the form of protein

                 powder can help in reducing the symptoms associated with anxiety and

                 depression”; and

              G. Horny Goat Weed Extract with Maca & Tribulus: “Does Horny Goat Weed Really

                 Work? Preventing Cancer . . . Horny goat weed has the ability to inhibit excess

                 blood vessel growth, meaning it prevents cancerous tumor development all over the

                 body.”; “One very common reason for horny goat weed manufacturing is to battle

                 osteoporosis. It’s a well-known herb in terms of treatment for this condition . . . the

                 plant doesn’t just fight osteoporosis, but eases joint pain, too”; “Some examples of

                 conditions that can be treated by horny goat weed are bronchitis, kidney and liver

                 diseases, high blood pressure, HIV and AIDs . . . .”

        21.      Defendants’ products also qualify as “new drugs” under the Act. There are no

 published adequate and well-controlled investigations showing that any of Defendants’ drugs are

 generally recognized as safe and effective for any use. Qualified experts have not (and cannot,

 without sufficient investigations) come to a consensus opinion concerning the safety and

 effectiveness of these products for use under the conditions prescribed, recommended, or

 suggested in the labeling thereof.

        22.      Defendants’ “new drugs” are not approved by FDA. According to FDA’s review

 of its records, none of Defendants’ drugs has been the subject of an NDA, abbreviated NDA, or

 investigational NDA.

        23.      Accordingly, Defendants violate 21 U.S.C. § 331(d) by introducing or delivering

 for introduction, or causing to be introduced or delivered for introduction, into interstate commerce




                                                   8
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 9 of 18 PageID #: 226



 new drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

 § 355(a), nor exempt from approval pursuant to 21 U.S.C. § 355(i).

                             Defendants Distribute Misbranded Drugs

        24.     Defendants also violate 21 U.S.C. § 331(a) by introducing or delivering for

 introduction, or causing to be introduced or delivered for introduction, into interstate commerce

 drugs that are misbranded within the meaning of 21 U.S.C. § 352(f)(1).

        25.     Under the Act, a drug is misbranded unless its labeling bears “adequate directions

 for use” or the drug meets an applicable exemption from the “adequate directions for use”

 requirement. 21 U.S.C. § 352(f)(1).

        26.     “Adequate directions for use” is defined as “directions under which the layman can

 use a drug safely and for the purposes for which it is intended.” 21 C.F.R. § 201.5. “Prescription

 drugs,” as defined under the Act, cannot have “adequate directions for use,” as defined by 21

 C.F.R. § 201.5, because prescription drugs are not safe for lay use but must be used under

 supervision of a duly licensed practitioner. See 21 U.S.C. § 353(b)(1) (defining “prescription

 drug” as a drug that, “because of its toxicity or other potentiality for harmful effect, or the method

 of its use, or the collateral measures necessary to its use, is not safe for use except under the

 supervision of a practitioner licensed by law to administer such drug . . . .”). Accordingly,

 “prescription drugs” are misbranded unless an exemption from the “adequate directions for use”

 requirement applies.

        27.     Many of Defendants’ drugs meet the definition of “prescription drugs” under the

 Act because Defendants claim those drugs are intended for curing, mitigating, treating, or

 preventing medical conditions that require diagnosis and management by a physician, including,

 among other conditions, heart disease, depression, and cancer.



                                                   9
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 10 of 18 PageID #: 227



        28.     Defendants’ prescription drugs also do not meet any applicable exemptions from

 the “adequate directions for use” requirement. That is because, as noted above, Defendants’ drugs

 are not FDA approved, and thus do not bear the labeling and information authorized by an

 approved NDA. See 21 C.F.R. §§ 201.100(c)(2), 201.115.

        29.     In addition, it is not possible to write adequate directions for use for Defendants’

 drugs because such directions – including dosages, indications, contraindications, warnings, side

 effects, and necessary collateral measures – must be premised on animal and clinical data derived

 from extensive, scientifically controlled testing. As noted above, there are no well-controlled

 clinical test data for any of Defendants’ drugs.

        30.     Accordingly, Defendants’ drugs are misbranded within the meaning of 21 U.S.C.

 § 352(f)(1), and Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for

 introduction into interstate commerce, or causing to be introduced or delivered for introduction

 into interstate commerce, misbranded drugs.

                 DEFENDANTS’ HISTORY OF VIOLATIONS OF THE ACT

        31.     Many of the dietary supplement cGMP deviations observed during FDA’s

 November 2018 inspection are the same as or similar to those observed by FDA during at least

 five previous inspections of Defendants’ Edgewood Facility, including inspections that occurred

 in or about July 2012; May 2013; August 2013; November 2016; and February 2018. For instance,

 FDA observed the following significant cGMP deviations, among others, during its February 2018

 inspection of the Edgewood Facility:

                A.      Failure to conduct at least one appropriate test to verify the identity of a

 dietary ingredient, as required by 21 C.F.R. § 111.75(a)(1)(i);




                                                    10
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 11 of 18 PageID #: 228



                B.      Failure to verify that finished batches of dietary supplements meet product

 specifications for identity, purity, strength, and composition, as required by 21 C.F.R. § 111.75(c);

 and

                C.      Failure to follow written procedures for laboratory operations, as required

 by 21 C.F.R. § 111.303.

          32.   FDA has repeatedly warned Defendants about their ongoing deviations from the

 dietary supplement cGMP regulations.           FDA investigators issued Lists of Inspectional

 Observations (“Form FDA-483s”) to Defendants at the close of each of the six FDA inspections

 noted above, notifying Defendants that each inspection revealed significant deviations by

 Defendants from the dietary supplement cGMP regulations.

          33.   Following FDA’s July 2012 inspection, FDA issued Defendant Islam a Warning

 Letter, dated October 24, 2012, detailing deviations from the dietary supplement cGMP regulations

 observed during the inspection. The dietary supplement cGMP deviations noted in the Warning

 Letter were the same as or similar to those observed during FDA’s November 2018 Inspection.

 The Warning Letter cautioned that failure to promptly correct deviations could lead to future

 enforcement action, including an injunction.

          34.   FDA held a regulatory meeting with Defendant Islam and his management team on

 March 23, 2017 and discussed with them the deviations from the dietary supplement cGMP

 regulations observed by FDA at the Edgewood Facility.

          35.   At the close of the November 2018 inspection, an FDA investigator met with

 Defendants’ management team to discuss claims appearing on Defendants’ website and in

 Defendants’ promotional literature that appeared to demonstrate that Defendants’ products were

 drugs.



                                                  11
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 12 of 18 PageID #: 229



        36.     In responding to the Form FDA-483 provided to Defendants at the conclusion of

 the November 2018 inspection, Defendants stated that ABH Nature’s Products “does not dispute

 any of [FDA’s] inspectional observations.”

        37.     Defendants repeatedly promised to correct their deviations from dietary supplement

 cGMP regulations.     Defendants made such promises in their written responses to FDA’s

 inspectional observations from each of the six FDA inspections noted above, and in discussion

 with FDA during the 2017 regulatory meeting.

        38.     Yet, despite these promises, each new FDA inspection has revealed that Defendants

 continue to deviate from dietary supplement cGMP regulations.           Far from correcting the

 deviations, Defendants have expanded their unlawful conduct, including by distributing

 unapproved new drugs and misbranded drugs in violation of the Act.

        39.     Defendants’ violations of the Act and failures to comply with cGMP regulations

 pose a risk to public health. Indeed, three finished dietary supplements that ABH Nature’s

 Products manufactured or packaged have been the subject of voluntary recalls, in June 2017 and

 January 2018, due to possible Salmonella contamination.

        40.     Based on the foregoing, Plaintiff believes that, unless restrained by this Court,

 Defendants will continue to violate the Act in the manner set forth above.

        41.    Defendants’ history of violations of the Act and resistance to FDA’s efforts to bring

 Defendants into compliance with the Act demonstrate that injunctive relief is not only appropriate

 here to secure compliance with the Act, but also needed to protect consumers.




                                                12
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 13 of 18 PageID #: 230



                                   CAUSE OF ACTION
                              CLAIM FOR INJUNCTIVE RELIEF

        42.      Plaintiff repeats and incorporates each of the foregoing paragraphs as if fully set

 forth herein.

        43.      Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction,

 or causing to be introduced or delivered for introduction, into interstate commerce articles of food

 (dietary supplements) that are adulterated within the meaning of 21 U.S.C. § 342(g)(1) because

 they have been prepared, packed, or held under conditions that do not meet cGMP regulations, 21

 C.F.R. Part 111.

        44.      Defendants violate 21 U.S.C. § 331(k) by causing articles of food (dietary

 supplements) that Defendants hold for sale after shipment of one or more of their components in

 interstate commerce to become adulterated within the meaning of 21 U.S.C. § 342(g)(1).

        45.      Defendants violate 21 U.S.C. § 331(d) by introducing or delivering for

 introduction, or causing to be introduced or delivered for introduction, into interstate commerce

 new drugs, within the meaning of 21 U.S.C. § 321(p), that are neither approved pursuant to 21

 U.S.C. § 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i).

        46.      Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction,

 or causing to be introduced or delivered for introduction, into interstate commerce drugs that are

 misbranded under 21 U.S.C. § 352(f)(1).

        47.      Defendants’ history of cGMP deviations and failure to take corrective action after

 receiving Form FDA-483s and an FDA Warning Letter suggest there is a reasonable likelihood

 that these deviations will recur, and that Defendants will continue to violate the Act, unless the

 United States’ requested injunctive relief is granted.




                                                  13
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 14 of 18 PageID #: 231



        48.     Upon a showing that the Defendants are violating 21 U.S.C. § 331, the United States

 may obtain preliminary and permanent injunctions enjoining such violations. 21 U.S.C. § 332(a).

        49.     As a result of the foregoing, Defendants’ conduct should be enjoined pursuant to

 21 U.S.C. § 332.

                                      PRAYER FOR RELIEF

        WHEREFORE, the United States respectfully requests, pursuant to 21 U.S.C. § 332(a)

 and the inherent equitable authority of the Court, that the Court issue an Order and Final Judgment,

 ordering:

        I.      Defendants, and each and all of their directors, officers, agents, representatives,

 employees, attorneys, successors, and assigns, and any and all persons in active concert or

 participation with any of them, cease receiving, manufacturing, preparing, packing, repacking,

 labeling, holding, or distributing articles of dietary supplements unless and until:

                A. Defendants’ facilities, methods, processes, and controls used to receive,

        manufacture, prepare, pack, repack, label, hold, and distribute dietary supplements are

        established, operated, and administered in conformity with dietary supplement cGMP

        regulations and the Act, in a manner acceptable to FDA;

                B.    Defendants do not cause any dietary supplement that they receive,

        manufacture, prepare, pack, repack, label, hold, or distribute to be an unapproved new drug

        within the meaning of the Act, 21 U.S.C. § 321(g)(1)(B), unless and until the product is

        the subject of an approved new drug application or abbreviated new drug application, or is

        exempt from approval under an investigational new drug application, 21 U.S.C. § 355(a),

        (b), (i), and (j); and




                                                  14
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 15 of 18 PageID #: 232



                C. Defendants do not cause any dietary supplement that they receive, manufacture,

        prepare, pack, repack, label, hold, or distribute to be a misbranded drug within the meaning

        of the Act, 21 U.S.C. § 352(f)(1).

        II.     Defendants, and each and all of their directors, officers, agents, representatives,

 employees, attorneys, successors, and assigns, and any and all persons in active concert or

 participation with any of them, be preliminarily and permanently restrained and enjoined under 21

 U.S.C. § 332(a) from directly or indirectly doing or causing to be done any of the following acts:

                A.     Violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

        or causing to be introduced or delivered for introduction, into interstate commerce articles

        of food (including but not limited to dietary supplements and their components) that are

        adulterated within the meaning of 21 U.S.C. § 342(g)(1);

                B.     Violating 21 U.S.C. § 331(k) by causing articles of food (including but not

        limited to dietary supplements and their components) to become adulterated within the

        meaning of 21 U.S.C. § 342(g)(1) while such articles are held for sale after shipment of

        one or more of their components in interstate commerce;

                C.     Violating 21 U.S.C. § 331(d) by introducing or delivering for introduction,

        or causing to be introduced or delivered for introduction, into interstate commerce new

        drugs, as defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C.

        § 355(a) nor exempt from approval pursuant to 21 U.S.C. § 355(i); and

                D.     Violating 21 U.S.C. § 331(a) by introducing or delivering for introduction,

        or causing to be introduced or delivered for introduction, into interstate commerce articles

        of drug that are misbranded within the meaning of 21 U.S.C. § 352(f)(1).




                                                 15
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 16 of 18 PageID #: 233



        III.    FDA be authorized pursuant to this injunction to inspect Defendants’ place(s) of

 business and all records relating to the receipt, manufacturing, preparing, packing, labeling,

 holding, and distribution of all of Defendants’ dietary supplements (and their components) and

 drugs to ensure continuing compliance with the terms of the injunction, and that Defendants bear

 the costs of such inspection(s) at the rates prevailing at the time the inspection(s) are accomplished;

        IV.     Defendants recall and destroy, under FDA’s supervision, all dietary supplements

 (including components, raw and in-process materials, and finished products) and drugs (including

 components, raw and in-process materials, and finished products) that Defendants received,

 manufactured, prepared, packed, repacked, labeled, held, or distributed at any time until the date

 of final judgment in this action, with Defendants to bear the costs of recall and destruction and the

 costs of FDA’s supervision;

        V.      The United States be awarded the costs and expenses it incurred in investigating

 and prosecuting this action; and




                                                   16
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 17 of 18 PageID #: 234
Case 2:19-cv-06589-LDH-RLM Document 9 Filed 12/20/19 Page 18 of 18 PageID #: 235



                                            ANNAMARIE KEMPIC
                                            Deputy Chief Counsel, Litigation
                                            Food and Drug Administration

                                            WILLIAM THANHAUSER
                                            Associate Chief Counsel, Litigation
                                            United States Department of Health and
                                            Human Services
                                            Office of the General Counsel
                                            Food and Drug Division
                                            10903 New Hampshire Avenue
                                            Bldg. 32, Room 4397
                                            Silver Spring, MD 20993-0002
                                            Phone: (301) 348-3052
                                            William.Thanhauser@fda.hhs.gov




                                       18
